Citation Nr: 0928345	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  02-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to June 1953.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  While the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Service treatment reports are not available in this case.  
The National Personnel Records Center (NPRC) indicated that 
the Veteran's service treatment records were possibly lost or 
destroyed in a fire.  The Board has considered the U.S. Court 
of Appeals for Veterans Claims (Court) statement in 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that:

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection 
of such evidence is heightened.

With this heightened duty in mind, the Board believes the 
Veteran should be afforded an examination to reflect his 
current hearing disability and etiology, if any.  In this 
regard, is important to note that cases from the Board are 
routinely vacated and remanded by the U.S. Court of Appeals 
for Veterans Claims (Court) for a failure to undertake such 
action. 


Accordingly, the case is REMANDED for the following action:


1.	Schedule the Veteran for a VA 
audiometric examination to determine 
whether he currently has a hearing loss 
disability, and if so, to ascertain the 
etiology of his current hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner and the examiner must annotate 
the examination report that the claims 
folder was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner should provide a diagnosis 
for any hearing loss disability found 
on examination and state the medical 
basis and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any currently diagnosed hearing 
loss disability had its onset during 
active service or is related to any in-
service injury or disease from May 1950 
to June 1953.

If the Veteran does not have a 
diagnosed hearing loss disability, the 
examiner should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




